PER CURIAM.
Steven Isaac Trotman appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1988 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the merits of this appeal and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Trotman v. York County Detention Ctr., No. CA-03-438-0-13BD (D.S.C. May 15, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.